ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_04_FR.txt. 178

OPINION INDIVIDUELLE DE M. ELIAS
[Traduction]

Jai voté, sans grand enthousiasme, en faveur des sous-paragraphes 2 à
16 du dispositif mais je considère que le sous-paragraphe 1 n’a pas sa place
dans le présent arrêt. Ce sous-paragraphe est inapproprié car il est en
contradiction avec l’arrêt de 1984, arrêt sur lequel la Cour pouvait diffi-
cilement essayer de revenir maintenant. Le sous-paragraphe 1 n’a aucun
lien organique ni même symbolique avec les autres sous-paragraphes du
dispositif. J'hésite à le qualifier de simple concession de convenance mais je
le trouve terne du point de vue linguistique et déplacé du point de vue de la
procédure.

Dans son arrêt du 26 novembre 1984, la Cour a formellement laissé en
suspens la question de la réserve Vandenberg en attendant qu’El Salvador,
le Honduras ou le Costa Rica présentent une requête à fin d’intervention
au stade actuel de la procédure sur le fond et la réparation ; aucun de ces
trois Etats n’ayant présenté de requête à fin d'intervention, cette réserve a
perdu toute pertinence.

Je ne puis accepter l’usage que la Cour me semble faire de l’article 53 du
Statut pour s’arroger le pouvoir d'interpréter et de reviser l’arrêt qu’elle a
rendu précédemment sur la compétence et la recevabilité, en interprétant
extensivement les articles 60 et 61 du Statut. Même si le défendeur qui n’a
pas comparu le lui avait lui-même demandé au stade actuel, la Cour
n'aurait pas pu exercer un tel pouvoir. Il est donc d’autant plus singulier
que la Cour tente d’invoquer ce pouvoir en faveur d'Etats qui ne sont pas
parties à l'affaire actuelle (comme El Salvador, le Honduras et le Costa
Rica).

Il n'est pas dans mon intention de commenter d’une manière générale
l'arrêt lui-même ou l'opinion dissidente de M. Schwebel. Je pense en effet
que le lecteur jugera par lui-même. Je souhaiterais néanmoins dire quel-
ques mots des deux attaques dont je suis personnellement l'objet dans
deux passages différents de l'opinion de M. Schwebel, les paragraphes 109
et 115, et sur les remarques dont elles s’accompagnent.

En ce qui concerne le communiqué de presse, je dirai brièvement ce qui
suit.

Dans son ordonnance du 4 octobre 1984, la Cour, après délibéré, a
décidé qu'elle ne tiendrait pas d’audience sur la déclaration d'intervention
d'El Salvador enregistrée le 15 août 1984 et que celle-ci était irrecevable en

168
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ELIAS) 179

ce qu’elle se rapportait à la phase en cours. Ces décisions ont été prises par
la Cour après examen de la déclaration d’intervention présentée par El
Salvador et des observations écrites que le Nicaragua et les Etats-Unis
avaient ensuite soumises en vertu de l’article 83 du Règlement de la Cour ;
le délai pour la présentation de ces observations avait été fixé au
14 septembre 1984, c’est-à-dire à une date antérieure à celle fixée pour
l'ouverture de la procédure orale sur les questions de la compétence
et de la recevabilité. L'ouverture de la procédure orale ayant été fixée
à l'après-midi du 8 octobre 1984, cette date a été rendue publique à
l'avance après consultations — et conformément à la pratique habituelle
— dans un communiqué de presse paru le 27 septembre 1984, lequel
indiquait aussi que la Cour était saisie d’une déclaration d’intervention
d'El Salvador. Rien dans le Statut ni dans le Règlement n'aurait empé-
ché la Cour, si elle en avait ainsi décidé le 4 octobre 1984, de tenir
une audience sur la déclaration d'intervention avant ou pendant la
procédure orale relative aux questions de compétence et de recevabilité
prévue pour le 8 octobre 1984. Rien non plus n’aurait empêché El Sal-
vador de soumettre, pendant cette phase de la procédure, des observa-
tions sur l’objet de l’intervention conformément à l’article 86 du Règle-
ment. Selon l’article 82 du Règlement, l'Etat qui désire se prévaloir du
droit d'intervention que lui confère l’article 63 du Statut dépose à cet
effet une déclaration le plus tôt possible et « avant la date fixée pour
l'ouverture de la procédure orale ». Il est donc clair que ce n’est qu'après
l'annonce de cette date que les autres Etats peuvent savoir si une déclara-
tion est enregistrée dans le délai prévu par le Règlement. Il est intéres-
sant de constater que M. Oda, qui est cité par M. Schwebel, a voté avec
la majorité de la Cour pour rejeter la déclaration d'intervention d’El
Salvador.

En ce qui concerne l'interview à laquelle il fait allusion, M. Schwebel
devrait se souvenir qu’elle a eu lieu à la Cour le 12 décembre 1984.
Auparavant l’Associated Press avait demandé à maintes reprises au pre-
mier secrétaire chargé de l'information de me persuader d'accorder une
interview sur l'arrêt que la Cour avait rendu le 26 novembre 1984 et par
lequel elle s'était déclarée compétente pour connaître de la requête du
Nicaragua. Le premier secrétaire a été présent tout au long de l'échange de
questions et de réponses qui a constitué l'interview et, sur sa demande, le
journaliste s’est engagé à nous communiquer la transcription de la bande
enregistrée par ses soins, avant toute publication. Le compte rendu qu’en
donne M. Schwebel dans son opinion dissidente est le premier dont le
premier secrétaire et moi-même ayons eu connaissance. Il en va de même
pour les commentaires faits par des personnes qui ne sont pas membres de
la Cour et que cite M. Schwebel. Les propos qu’on m'attribue ont été
présentés de façon tendancieuse mais je n’en confirme pas moins que ce

169
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ELIAS) 180

que je suis censé avoir dit est parfaitement juste, pour l'essentiel, et je
déplore profondément l’usage qui en a été fait dans une opinion dissidente
d'un membre de la Cour jointe à un arrêt qui démontre néanmoins que la
Cour, même sous une nouvelle présidence, à donné tort aux Etats-Unis
d'Amérique sur tous les griefs essentiels du Nicaragua.

(Signé) T. O. ELIAs.

170
